           Case 21-32351 Document 5 Filed in TXSB on 07/12/21 Page 1 of 1




UNITED STATES BANKRUPTCY COURT                                        SOUTHERN DISTRICT OF TEXAS


                                         MOTION AND ORDER
                                     FOR ADMISSION PRO HAC VICE

          Division                   Houston              Main Case Number         21-32351-DRJ
          Debtor            In Re:                  Limetree Bay Services, LLC, et al.,


This lawyer, who is admitted to the State Bar of                  New York                  :

                       Name                             Jorian L. Rose
                       Firm                             Baker & Hostetler LLP
                       Street                           45 Rockefeller Plaza
                 City & Zip Code                        New York, New York 10111
                    Telephone                           212-589-46811 (Email: jrose@bakerlaw.com)
                                                        New York Bar No. 2901783
             Licensed: State & Number

Seeks to appear as the attorney for this party:

                           Limetree Bay Services, LLC and its affiliates


 Dated: 7/12/21                           Signed: /s/ Jorian L. Rose




 COURT USE ONLY: The applicant’s state bar reports their status as:                             .



 Dated:                                   Signed:
                                                          Deputy Clerk



                                                     Order


                                     This lawyer is admitted pro hac vice.

Dated:
                                                           United States Bankruptcy Judge
